Citation Nr: 1204101	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left foot jungle rot (left foot skin disorder).


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for the above-referenced claim.  

In April 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a June 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's left foot skin disorder is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a left foot disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for a left foot skin disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507- 08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36- 37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.


The Merits of the Claim

The Veteran claims that he currently has a left foot skin disorder that is related to his military service.  Specifically, he claims that he experienced "jungle rot" on his left foot while serving in the jungles of the Republic of Vietnam.  He claims that his left foot condition never resolved and that he has experienced a continuity of symptomatology following his separation from the military.

The Veteran's available service personnel records confirm his service in the United States Marine Corps from January 1968 to September 1970, to include service in Vietnam.  His DD Form 214 lists his military occupational specialty (MOS) as a field artillery batteryman.  This record shows that he was awarded the Vietnamese Service Medal with three Stars, the Vietnamese Campaign Medal, the Vietnamese Cross of Gallantry with Palm, and the Purple Heart with one Star, which is indicative combat service.

The Veteran's service treatment records have been reviewed and are negative for reports or treatment of a skin disorder affecting the left foot.  

Post-military VA medical records document the Veteran's reported left foot skin symptomatology.  During an August 2007 VA general medical examination, the Veteran reported that he had jungle rot during his service in Vietnam.  He stated that he had dry spots that never healed and that he continued to have this symptomatology.  An October 2008 treatment record shows that he was prescribed a medicated topical cream to treat a fungal infection.  The prescription for the medicated cream was shown to still be active in March 2009.    

The Veteran underwent a VA skin disease examination in June 2010, at which time the examiner reviewed the claims file.  The Veteran reported that he developed a rash on his left foot during his combat duty in Vietnam.  He stated that it first occurred during monsoon season, as it was very wet and he was unable to keep dry.  The Veteran claimed that he was given an ointment in a green tube while in the military to treat his condition, but that this was of no help.  He stated that a few years later, the condition moved to his right foot.  The examiner noted that within the previous twelve months the Veteran was prescribed a topical ointment to treat his symptomatology.  He also noted the Veteran's use of an over-the counter medicated soap.  The Veteran underwent a physical examination, after which he was diagnosed with right and left foot tinea pedis.  

Following the examination, the VA examiner highlighted his review of the Veteran's claims file.  He noted that the 1975 VA disability examination did not show a complaint or claim for jungle rot or a skin condition affecting the foot, nor was there evidence of any such disorder on the physical examination.  The examiner further highlighted that the Veteran's first VA physical examination, conducted in May 2003, revealed a normal skin examination.  Given all of this, the examiner essentially concluded that although the Veteran had right and left foot tinea pedis, he was unable to determine when his disorder began without resorting to mere speculation.  He again noted that there was no evidence of jungle rot or tinea pedis in the Veteran's service treatment records, during the 1975 VA disability examination, or initially when the Veteran began to received medical care at a VA medical facility in 2003.  The examiner concluded that it would be mere speculation to determine when the Veteran's tinea pedis began whether it was etiologically related to the Veteran's military service due to the lack of evidence concerning the condition until the mid 2000s, which he noted was some thirty-five years after his separation from the military.

Based on the foregoing, the Board finds that service connection for a left foot skin disorder is warranted.  In reaching this determination, the Board has considered the Veteran's contentions that he experienced left foot skin symptomatology during his military service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran is competent to report his observations as to the nature and onset of his left foot symptomatology and his active duty experiences.  The Board finds his statements in this instance to be credible.  Given the Veteran's award of the Purple Heart, the Board finds the Veteran's statements as to his in-service combat-related left foot symptomatology to be consistent with the circumstances, conditions, and hardships of his service in Vietnam.  The provisions of 38 U.S.C.A. § 1154(b) are therefore for application.  Accordingly, the Board finds that the lay statements of the Veteran describing the in-service onset for his left foot skin symptomatology to be credible and supported by later diagnoses.  Id.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson, 581 F.3d at 1316.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ( "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.').

As the record shows a currently diagnosed left foot tinea pedis disorder and there is competent and credible lay evidence of left foot skin symptomatology during service, the determinative issue is whether these are related.  Here, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's left foot skin disorder is related to his military service.  The Board acknowledges that the June 2010 VA examiner concluded that he was unable to render an opinion as the onset and etiology of the Veteran's tinea pedis without resorting to mere speculation, based in part on the absence of any documented evidence of a skin disorder for many years following his separation from the military.  However, the Board highlights that some disorders, such as skin rashes, are subject to periodic exacerbations, which may account for the absence of any reports of skin symptomatology in previous medical records.  See generally,  Ardison v. Brown, 2 Vet. App. 405, 408 (1994).   The Board must resolve all doubt with regards to this issue in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, in reaching his conclusion, the examiner failed to consider the Veteran's credible lay statements regarding the in-service onset and continuity of his left foot symptomatology.  Given this, the June 2010 VA examiner's conclusion is not fatal to the Veteran's claim.   

Given the medical and lay evidence of record, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the medical evidence is negative for a definitive opinion relating the claimed disorder to the Veteran's military service, the Veteran's competent and credible report as to the onset of his disorder and the diagnosis of left foot tinea pedis, leads the Board to conclude that the evidence is at the very least in equipoise as to whether his left foot tinea pedis had its onset during service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for a left foot skin disorder is warranted.

Further inquiry could be undertaken with a view towards development of the claims so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).

ORDER

Service connection for left foot skin disorder is granted, subject to the laws and regulations governing monetary awards.

____________________________________________
JONATHAN B. KRAMER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


